BRICKELL, C. J.
— If the facts stated in the bill (or petition, as it is styled), were embodied in an indictment, they would constitute the offense of compounding felony, as it is described in the statute.— (Cr. Code, 1896, §4427). The general doctrine prevailing in courts of law and'of equity is, that the law leaves all who share in the guilt of an illegal or immoral transaction, where it finds them. It will neither lend its aid to enforce contracts, while executory, forming part of the transaction; nor will it undo or rescind such contracts when executed. — 3 Brick. Dig. pp. 144-47. The case made by the bill falls within this doctrine, and is, in all respects, strictly analogous to Clarke v. Colbert, 67 Ala. 92. It may be matter of regret now, with the complainant, that she parted with her land, to procure the discharge of her *282husband from prosecution for the grave criminal charge preferred against him, and for which he was under arrest. The courts are bound to leave her where they find her. As was said in a kindred case: “If men in consummation of frauds, employ instruments, binding and conclusive in their legal operation and effect, it is sound reason, good policy, sheer justice, to leave them where they have placed themselves, bound as they have bound themselves, without assistance from the courts to unloose them, when it becomes their interest to be unloosed, encouraging them and others to commit similar frauds.” — Williams v. Higgins, 69 Ala. 517. The decree of the chancellor must be affirmed.
Affirmed.